NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2812-18

CRANFORD DEVELOPMENT
ASSOCIATES, LLC, SAMUEL
HEKEMIAN, PETER HEKEMIAN,
JEFFREY HEKEMIAN, and
ANN KRIKORIAN As Trustee
for RICHARD HEKEMIAN and
MARK HEKEMIAN,

          Plaintiffs-Respondents,

v.

TOWNSHIP OF CRANFORD,
MAYOR AND COUNCIL OF THE
TOWNSHIP OF CRANFORD, and
THE PLANNING BOARD OF THE
TOWNSHIP OF CRANFORD,

          Defendants-Appellants,

and

HARTZ MOUNTAIN
INDUSTRIES, INC., H-CRANFORD
CONDUIT, LP, and H-CRANFORD
CREDIT, LP,

     Respondents.
_______________________________
            Submitted September 23, 2020 – Decided January 12, 2021
            Motion for reconsideration granted.
            Resubmitted May 17, 2021 – Decided June 11, 2021

            Before Judges Fuentes, Whipple and Rose.

            On appeal from the Superior Court of New Jersey,
            Law Division, Union County, Docket No. L-3759-08.

            Jeffrey R. Surenian and Associates, LLC, attorneys for
            appellants (Jeffrey R. Surenian of counsel and on the
            briefs; Michael A. Jedziniak, on the briefs).

            Hill Wallack, LLP, attorneys for respondents (Thomas
            F. Carroll, III, on the brief).

PER CURIAM

      We have been advised this matter has been amicably adjusted, and the

parties have stipulated to the dismissal of this appeal. Accordingly, the appeal

is dismissed with prejudice and without costs.




                                                                         A-2812-18
                                      2